ITEMID: 001-58093
LANGUAGEISOCODE: ENG
RESPONDENT: ITA
BRANCH: CHAMBER
DATE: 1997
DOCNAME: CASE OF ARGENTO v. ITALY
IMPORTANCE: 4
CONCLUSION: Art. 6 inapplicable
JUDGES: C. Russo;N. Valticos;R. Pekkanen
TEXT: 7. Mrs Maria Argento is a doctor employed at the local health unit (“the USL”) in Ragusa, where she lives.
8. On 30 November 1985 she instituted proceedings in the Sicily Regional Administrative Court (“the RAC”) for judicial review of a decision of the USL assigning her, at the time when she was recruited to a permanent post, to a staff category lower than the one to which she considered herself to be entitled.
9. On 11 December 1985 the applicant asked for a date to be fixed for the hearing.
10. According to the information supplied at the hearing before the Court by the applicant's representative, the proceedings were then still pending.
